Citation Nr: 1003917	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-03 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for residuals of a head 
injury, to include chronic headaches.

2.  Entitlement to service connection for residuals of a head 
injury, to include chronic headaches.

3.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a skin condition, to 
include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 
1969.  Service in Vietnam is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the Veteran's claim to reopen 
claims for entitlement to service connection for residuals of 
a head injury and a skin condition.  The Veteran disagreed 
and perfected an appeal.

In an unappealed January 1984 rating decision, the RO denied 
the Veteran's claims for service connection for a head injury 
and a skin condition, to include as due to exposure to 
herbicides.  

The issue of whether new and material evidence has been 
submitted which is sufficient to reopen a previously denied 
claim of entitlement to service connection for a skin 
condition, to include as due to exposure to herbicides is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed May 1984 rating decision, the RO denied 
the Veteran's claim for service connection for a head injury.

2.  Evidence submitted since the May 1984 rating decision is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of 
entitlement to service connection for residuals of a head 
injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that he has suffered from 
chronic headaches since service and attributes those 
headaches to a head injury incurred during active duty 
service.  The Board observes that the Veteran's claim in 
January 1984 was for "head injury."  The RO granted service 
connection for a burn scar to the forehead.  In the Veteran's 
March 2004 claim, he sought service connection for "head 
injury with residual bumps."  

The RO addressed the Veteran's March 2004 claim as a new 
claim for service connection rather than a claim to reopen or 
a claim for an increased disability rating for the service-
connected scar.  The Veteran's contention was that he had new 
residuals of a head injury, now including chronic headaches, 
which are separate and distinct from the service-connected 
scar to the forehead.  The Board finds that the new residuals 
claimed are part and parcel of the original January 1984 
claim for "head injury."  

The Board observes that separate theories in support of a 
claim for a particular benefit are not equivalent to separate 
claims and a final denial on one theory is a final denial on 
all theories.  As such, new and material evidence is 
necessary to reopen a claim for the same benefit asserted 
under a different theory. Robinson v. Mansfield, 21 Vet App 
545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); 
Bingham v. Principi, 18 Vet. App. 470 (2004).


Before considering the claim on the merits, the Board must 
initially determine whether new and material evidence has 
been received which is sufficient to reopen the claim despite 
prior adjudicative action by the RO which denied the claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
The Board will first address preliminary matters and then 
render a decision on the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claim (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

The Board has determined that the Veteran did not receive 
proper notice as required by the Court in Kent supra.  
However, as is discussed in detail below, the Board finds 
that new and material evidence has been submitted and reopens 
the claim.  Thus, any deficiency in notice under Kent could 
not result in any prejudice to the veteran.

In letters dated May 2004 and February 2006, the Veteran was 
provided notice that to show entitlement to service 
connection, the evidence needed to show that he had an injury 
in military service or a disease that began in or was made 
worse during military service or an event in service causing 
injury or disease; a current physical or mental disability; 
and, a relationship between the current disability and an 
injury, disease or event in military service.  The notice was 
sent prior to the date of the last adjudication of the 
Veteran's claim in January 2007.  Thus, the Veteran had a 
meaningful opportunity to participate in the adjudication of 
his claim.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).

The Veteran was also informed in a May 2006 letter of how VA 
determines a disability rating and an effective date, in 
accordance with the Court of Appeals for Veterans Claims' 
(Court) holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In a claim seeking to reopen a previously denied claim, VA's 
statutory duty to assist a claimant is limited.  For example, 
the Court has held that VA's duty to assist by providing a 
medical examination or opinion does not apply to new and 
material evidence claims.  See Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 
2003) and Woehlaert v. Nicholson, 21 Vet.App. 456, 463-64 
(2007).  However, once a claim is reopened, statutes require 
VA to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the their claim 
for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

The Board observes that the RO has obtained private medical 
records identified by the Veteran and VA treatment records in 
addition to his service treatment records.  The Board finds 
that under the circumstances of this case VA has satisfied 
the notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the Veteran's behalf with respect to the claim 
to reopen.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran indicated on his February 2006 VA Form-9 
substantive appeal that he did not seek a hearing before a 
VLJ.

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for residuals of a head injury, to 
include chronic headaches.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2009).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Finality and new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  Likewise, Board decisions are final if an 
appeal is not perfected.  38 C.F.R. § 20.1100 (2009).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

"Old" evidence

In a January 1984 claim, the Veteran sought service 
connection for a "head injury."  The evidence of record at 
the time of the May 1984 rating decision included the 
Veteran's service treatment records, a March 1984 Agent 
Orange examination report, an April 1984 mental health 
examination report, and evidence of a burn scar on the 
forehead.  The April 1984 mental health examination noted the 
Veteran complained of memory problems.

May 1984 rating decision

The May 1984 rating decision found that the Neurological 
examination was normal, and a psychiatric examination showed 
no nervous condition.  Service connection for a burn scar to 
the forehead was granted.

The Board notes that the May 1984 was not appealed.  It is 
therefore final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009)

Newly submitted evidence

In a March 2004 claim, the Veteran sought service connection 
for a head injury with residual bumps.  Evidence submitted 
since the May 1984 rating decision includes statements by the 
Veteran contending that he had headaches during service and 
has had them continuously since 1968.  He also reported to a 
November 2006 VA examiner that he had chronic memory problems 
since 1968.  The examiner's report indicated that the 
Veteran's VA claims folder was not available, but the 
examiner concluded that the Veteran's headaches were not 
attributable to the Veteran's service-connected scar.  


Discussion

The newly submitted evidence is that the Veteran has had 
chronic headaches since 1968 while he was in service.  The 
credibility of that statement is accepted for purposes of 
determining whether new and material evidence has been 
submitted.  See Justus, supra.  The Board notes that the 
Veteran's service treatment records have entries dated 
December 6, 1968, regarding complaint of "continuous 
headaches;" July 5, 1969, regarding complaint of blackouts; 
and November and December regarding complaints of headaches.  
Finally, the Veteran's statement that he has had chronic 
headaches since 1968 establishes a continuity of symptoms 
since the Veteran's discharge from active duty.  In essence, 
all three Hickson elements are satisfied for the limited 
purpose of reopening a claim.

The Board finds that new and material evidence as to each and 
every aspect of the claim that was lacking at the time of the 
last final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans supra.  The 
Veteran's claim will therefore be reopened.

The Board wishes to make clear that such evidence, although 
adequate for limited purposes of reopening the claim, may not 
be sufficient to allow a grant of the benefits sought.  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  For the 
reasons explained in the remand section below, the Board 
finds that additional development of the claim is necessary 
before the Board may proceed to a decision on the merits of 
the reopened claim.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a head 
injury is reopened; to this extent only, the appeal is 
allowed.




REMAND

Entitlement to service connection for residuals of a head 
injury, to include chronic headaches.

Entitlement to service connection for a skin disorder.

Reasons for remand

As noted above, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court specifically addressed VCAA notice requirements in 
the context of a veteran's request to reopen a previously and 
finally denied claim.  The Veteran has not received such 
notice regarding his claim to reopen a service connection 
claim for a skin disorder.  That notice must be provided.

With regard to the Veteran's reopened claim for service 
connection for residuals of a head injury and as noted above, 
the November 2006 VA examiner reported that the Veteran's VA 
claims folder was not available for review as part of the 
examination.  Yet, the VA claims folder includes the 
Veteran's service treatment records which include several 
references regarding complaints of and treatment for 
headaches during military service.  

The Court has held that once VA undertakes the effort to 
provide an examination, it must provide an adequate one.  See 
Barr v. Nicholson, 21 Vet. App. 303 (207).  The Secretary's 
duty to make reasonable efforts to assist in obtaining 
evidence necessary to substantiate a claim for benefits 
pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an 
examination that is adequate for rating purposes.  It is 
incumbent upon the rating official to ensure that a diagnosis 
or condition is described and supported in sufficient detail 
for evaluation purposes.  See 38 C.F.R. § 4.2 (2009).  
Therefore, the Veteran must be provided an examination to 
determine whether the headaches the Veteran currently 
manifests are related to a chronic condition reported during 
service.



Accordingly, the case is REMANDED for the following action:

1.  VBA must provide the Veteran with 
written notice pursuant to the 
requirements stated in Kent v. Nicholson, 
supra, regarding the claim to reopen a 
claim for entitlement to service 
connection for a skin disorder.  

2.  The Veteran should be contacted in 
writing and requested to provide any 
further medical treatment records or 
provide consent to obtain any further 
treatment records not already contained in 
the Veteran's VA claims folder.  Any such 
records identified should be obtained and 
associated with the Veteran's VA claims 
folder.

3.  After completion of the foregoing, VBA 
shall afford the Veteran with a medical 
examination.  The examiner shall review 
the Veteran's VA claims folder prior to 
the examination.  The examiner shall 
provide a diagnosis of any residual from a 
reported head injury during service.  The 
examiner shall also assess the nature and 
extent of headaches manifested by the 
Veteran.  If residuals of a head injury 
are diagnosed, the examiner shall provide 
a medical opinion whether it is as likely 
as not that they are related to the 
Veteran's active duty service.  The 
examiner shall also provide a medical 
opinion whether it is as likely as not 
that any current headache condition is 
related to headaches manifested during 
active duty service.  If a medical nexus 
opinion can not be provided without resort 
to speculation, the examiner shall explain 
why the opinion can not be given.  Any 
diagnostic testing or referral deemed 
necessary to comply with the remand shall 
be accomplished.  The examiner's written 
report shall be associated with the 
Veteran's VA claims folder.

4.  Following completion of the foregoing 
and any other development deemed 
necessary, VBA shall readjudicate the 
Veteran's claims.  If any of the benefits 
sought on appeal remain denied, VBA should 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


